          Case 1:17-cr-00321-JMF Document 45 Filed 07/07/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

MARCUS ODOM,
                                 Movant,                            20-CV-0010 (JMF)

                     -against-                                      17-CR-0321 (JMF)
UNITED STATES OF AMERICA,                                                ORDER
                                 Respondent.

JESSE M. FURMAN, United States District Judge:

        Movant Marcus Odom moves for (1) another extension of his deadline to file a reply in

support of his motion pursuant to 28 U.S.C. § 2255, citing the COVID-19 pandemic; and

(2) appointment of counsel. See 17-CR-321 (JMF), ECF No. 44; 20-CV-0010 (JMF), ECF No.

13. Upon reflection, and upon review of the parties’ papers filed to date, the Court finds that

appointment of counsel is appropriate given, among other things, the substance of the Odom’s

central claim and Odom’s inability to press his case in light of the COVID-19 pandemic. See 28

U.S.C. § 2255(g); 18 U.S.C. § 3006A(a)(2); Hodge v. Police Officers, 802 F.2d 58, 61-62 (2d

Cir. 1985); Toron v. United States, 281 F. Supp. 2d 591, 593 (E.D.N.Y. 2003). Accordingly,

Zachary Margulis-Ohnuma, the Criminal Justice Act lawyer on duty today, is hereby appointed

as counsel for purposes of Odom’s Section 2255 motion.

        Counsel shall promptly contact Odom. Further, counsel is granted an extension until

August 21, 2020, to file a reply in support of Odom’s motion. Finally, counsel shall promptly

confer with the Government regarding whether the case should be stayed pending a decision by

the Second Circuit in one of the cases referenced in the Government’s opposition. If either

counsel believes that a stay is appropriate, counsel shall file a joint letter addressing the issue.
           Case 1:17-cr-00321-JMF Document 45 Filed 07/07/20 Page 2 of 2



                                               2
         Because Odom has not at this time made a substantial showing of the denial of a

constitutional right, a certificate of appealability will not issue. See 28 U.S.C. § 2253.

         The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an

appeal. Cf. Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that an appellant

demonstrates good faith when he seeks review of a nonfrivolous issue).

         The Clerk of Court is directed to terminate 17-CR-321 (JMF), ECF No. 44; 20-CV-0010

(JMF), ECF No. 13 and to mail a copy of this order to Odom, noting service on the docket.

         SO ORDERED.

Dated:     July 7, 2020
           New York, New York

                                                                 JESSE M. FURMAN
                                                               United States District Judge
